                                            Case 3:21-cv-01573-SI Document 5 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SHELDON NEWSOME,
                                   7                                                       Case No. 21-cv-01573-JSC
                                                       Plaintiff,
                                   8
                                                v.                                         NOTICE OF IMPENDING
                                   9                                                       REASSIGNMENT TO A UNITED
                                        MOHMAND,                                           STATES DISTRICT COURT JUDGE
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Clerk of this Court will now randomly reassign this case to a United States District

                                  14   Judge because either:

                                  15    [X] (1)       One or more of the parties has requested reassignment to a United States District
                                  16
                                       Judge or has not consented to the jurisdiction of a United States Magistrate Judge, or
                                  17
                                              (2)     One or more of the parties has sought a kind of judicial action (e.g., a temporary
                                  18
                                       restraining order) that a United States Magistrate Judge may not take without the consent of all
                                  19
                                       parties, the necessary consents have not been secured, and time is of the essence.
                                  20

                                  21   Dated: April 16, 2021
                                  22                                                    Susan Y. Soong
                                                                                        Clerk, United States District Court
                                  23

                                  24
                                                                                        By: ________________________
                                  25                                                    Ada Means, Deputy Clerk to the
                                                                                        Honorable JACQUELINE SCOTT CORLEY
                                  26

                                  27

                                  28
